Citation Nr: 0636361	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The veteran's pseudofolliculitis barbae is manifested by 
multiple folliculus with ingrown hairs, all over the face and 
on both sides of the neck.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.655, 4.118, Diagnostic 
Codes 7800, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2002 and September 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2002 and September 2004 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2002, prior to 
the adjudication of the claim in February 2003.  
Additionally, the record contains a September 2005 
supplemental statement of the case following the September 
2004 letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and a 
VA examination report dated in November 2002.  The veteran 
failed to report for VA examinations scheduled in October 
2004 and May 2005.  Notably, the veteran has not identified 
any further outstanding and relevant evidence in response to 
the September 2004 VCAA letter.  

The Board notes that the veteran's represented, in October 
2006, argued that the veteran may have had legitimate 
mitigating circumstances for not reporting to the 
examinations and that he should be rescheduled for an 
additional VA examination.  The veteran's representative did 
not submit any mitigating circumstances.  Individuals for 
whom an examination has been scheduled are required to report 
for the examination.  See 38 C.F.R. § 3.326(a) (2006).  The 
veteran has had ample time and opportunity, to present good 
cause for failing to report for the examinations; moreover, 
he has not requested that his VA examination be rescheduled.  
Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for his service-connected 
pseudofolliculitis barbae.  He alleges that an increased 
disability evaluation is warranted because his disability is 
characterized by  bumps, pus, and constant itching, which has 
caused disfigurement.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2006).

The RO has evaluated the veteran's skin disability by analogy 
to eczema under the criteria set forth at 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Given the nature of the veteran's 
disability, the Board finds the rating criteria applied by 
the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2005).

Pursuant to Diagnostic Code 7806, a 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

Diagnostic Code 7800, disfigurement of the head, face, or 
neck, provides a 30 percent rating for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation is assigned for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement. See 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2006).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a disability 
rating in excess of 10 percent have not been met.  In 
November 2002, the veteran was afforded a VA examination.  
Examination revealed multiple folliculus with ingrown hairs, 
all over the face and on both sides of his neck.  There was 
no disfigurement, ulceration, exfoliation, crusting, or 
associated systemic or nervous manifestations.

There is no indication that 20 to 40 percent of the veteran's 
entire body or 20 to 40 percent of the exposed area is 
affected, nor is there evidence of systemic therapy required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, such as to 
warrant an increased evaluation pursuant to the criteria of 
Diagnostic Code 7806.  Additionally, the record contains no 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or evidence of two or three characteristics of 
disfigurement, such as to warrant an increased evaluation 
pursuant to the criteria of Diagnostic Code 7800.  Although 
the veteran has submitted that his ashamed of his appearance 
and that his service-connected skin disability has caused 
disfigurement, the objective medical evidence of record does 
not demonstrate any characteristics of disfigurement.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran has alleged that he is unable to secure 
a good job due to his service-connected pseudofolliculitis 
barbae, he does not assert that he is totally unemployable 
because of his service-connected skin disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The veteran has not required frequent periods of 
hospitalization for his skin disability and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  In 
fact, there is nothing in the medical record reflecting 
industrial impairment due to skin problems.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings. See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In conclusion, a disability rating in excess of 10 percent is 
not warranted for the veteran's service-connected 
pseudofolliculitis barbae.  Where, as here, the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability evaluation in excess of 10 percent for service-
connected pseudofolliculitis barbae is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


